Name: 88/121/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by France pursuant to Regulation (EEC) No 4028/86 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  management
 Date Published: 1988-03-08

 Avis juridique important|31988D012188/121/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by France pursuant to Regulation (EEC) No 4028/86 (Only the French text is authentic) Official Journal L 062 , 08/03/1988 P. 0021 - 0024*****COMMISSION DECISION of 11 December 1987 for the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by France pursuant to Regulation (EEC) No 4028/86 (Only the French text is authentic) (88/121/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Communiy measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas, on 30 April 1987, the French Government forwarded to the Commission a multiannual guidance programme for the fishing fleet, hereinafter referred to as 'the programme'; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether having regard for the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfills the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas a Community system for the conservation and management of fishery resources was introduced by Council Regulation (EEC) No 170/83 (2); Whereas Regulation (EEC) No 4028/86 is aimed at facilitaiting the structural development of the fisheries sector within the framework of the guidelines of the common fisheries policy; whereas such structural development may be encouraged by appropriate measures supported with Community financial aid; Whereas such measures should help to create a fishing fleet that is adapted to likely medium-term catch opportunities in both Community and non-Community waters; whereas these measures should, in particular, be based on an attempt to ensure balanced exploitation of international resources in Community waters; Whereas the measures implemented under the Community rules adopted for the decade from 1987 to 1997 are a continuation of the efforts made since 1983 to improve the structural situation up to 31 December 1986 through common measures to restructure, modernize and develop the fisheries sector; whereas, therefore, the objectives of the previous programme approved by Commission Decision 85/281/EEC (1), constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the objectives of the guidance programme for 1986 have not been fully achieved; whereas the current or likely situation as regards availabilities in conjunction with the activities of the fleet concerned do not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1987 to 1991. Whereas these forecasts could be reviewed were there to be any significant change in availabilities, backed up by scientific evidence, and in the light of the development of international fishery relations between the Community and coastal third States; Whereas, in addition, the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fishing capacities and availabilities; Whereas the desired structural adjustments should be implemented on a gradual and continuing basis to reduce the economic and social impact they may have to a minimum; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas, before the submission of the programme, the French authorities presented to the Commission two structural actions, the integrated development operation for the Isle of RÃ ©union and the Antilles-Guyane coordinated fishing programmes; whereas no Commission Decision has yet been taken as to approval of the two actions and it is appropriate to allow the Commission to give its decision at this time on this part of the programme without, at the same time, blocking the application of certain urgent restructuring actions for the fleets of the French Overseas Departments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for the fishing fleet (1987 to 1991) as forwarded by the French Government on 30 April 1987 and as later supplemented by that Government, is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. This Decision does not apply to that part of the programme concerning the French Overseas Departments. Decisions will be adopted at a later date in relation to structural actions 'Integrate development operation for the Isle of RÃ ©union' and 'Coordinated fishery programmes, Antilles-Guyane' on approval of this part of the programme. At the same time, certain individual projects may benefit from Community financial aid within the framework of the 1987 budgetary exercise of Regulation (EEC) No 4028/86. Article 2 Each year, at the latest by 15 February and the 31 July, France shall forward to the Commission, in respect of each category of vessels defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the one preceding 31 December or 30 June. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. The Commission shall, on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or, where this information is repeatedly not supplied, notify the Member State, at the end of two consecutive six-month periods, that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 The Decision is addressed to the French Republic. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 24, 27. 1. 1983, p. 1. (1) OJ No L 157, 15. 6. 1985, p. 11. ANNEX Multiannual guidance programme for the French fishing fleet (1987 to 1991) I. GENERAL REMARKS The programme relates to the whole of the French metropolitan fishing fleet and covers the entire territory of Metropolitan France. II. OBJECTIVES 1. The programme must achieve: (a) a reduction in the metropolitan fleet in relation to the level anticipated in the previous programme, i.e. the global capacity at 31 December 1991, for the global active fleet (defined as the registered fleet with the exception of boats laid up for more than two years) corresponding to a level of 187 023 GRT and 895 720 kW (1) as set out in the table in point 3; (b) a stabilization of the oceanic tuna fleet at the level fixed by the previous programme, i.e. 26 tuna senner freezers representing 61 198 kW in power and a tonnage of 23 410 GRT. No modification of this objective can be made except in the light of concrete possibilities of exploitation in the South Pacific or as a result of significant and enduring modifications to the stock situation. In order to assure, in case of need, the full utilization of tuna availability resulting from existing fishing agreements between the Community and third countries the fishing capacity of the fleet will be adjusted for each season within the maximum limit of 30 oceanic tuna boats, providing that this development does not conflict with the objectives of the programme. This adjustment will be made on the initiative of the Commission without, nevertheless, legitimising an increase in the objective of 26 tuna boats fixed above; (c) the modernization of existing vessels; (d) a better framework of fishing operations and evolution of the fishery. 2. With the aim of ensuring compliance with the reduction in actual overall capacity, no capacity transfers between fleets operating in the Mediterranean, in Community waters and other areas will be permitted. 3. The development of the metropolitan fleet (active vessels) during the period covered by the programme should be within the following limits: (Tonnage (GRT)) 1.2.3.4 // // // // // // Objective of programme 2908/83 (1) // Situation at 1. 1. 1987 (1) // Objective at 31. 12. 1991 // // // // // Less than 12 m: O.A. // 31 019 // 30 523 // 30 399 // 12 to 16 m: O.A. // 19 277 // 19 361 // 19 361 // 16 to 38 m: O.A. // 71 385 // 68 448 // 68 448 // Over 38 m: O.A. // 71 126 // 72 696 // 68 815 // Of which: // // // // - Oceanic tuna fleet (2) // 26: (23 410) // 30: (27 142) // 26: (23 410) // - Others: // (47 716) // (45 554) // (45 405) // // // // // Total // 192 807 // 191 028 established. These data are shown in the tables in point 3. (Engine power (kW)) 1.2.3.4 // // Objective of programme 2908/83 (1) // Situation at 1. 1. 1987 (1) // Objective at 31. 12. 1991 // // // // // Less than 12 m: O.A. // 309 278 // 295 827 // 295 827 // 12 to 16 m: O.A. // 119 383 // 125 639 // 119 383 // 16 to 38 m: O.A. // 318 999 // 328 512 // 318 999 // Over 38 m: O.A. // 166 340 // 168 109 // 161 511 // Of which: // // // // - Oceanic tuna fleet (2) // 26: (61 198) // 30: (69 037) // 26: (61 198) // - Others // (105 142) // (99 072) // (100 313) // // // // // Total // 914 000 // 918 087 // 895 720 // // // // (1) These data correspond to the previous reference basis (MAP Fleet 1984-88 R. 2908). No changes of statistical assessment can be allowed to produce, on the effort of reducing the capacity of the fleet, an effect different from that envisaged in this Decision. France must confirm these data within six months to count from the date of this Decision, or modify them in agreement with the Commission. In case of modification, the objective fixed for 31 December 1991 will be adapted in consequence. (2) See the provisions of point II (1) (b) of this Annex. III. PLANNED MEASURES In order to attain the measures set out above: 1. Modernization measures will be restricted to work aimed primarily at improving on-board working, safety conditions, the rationalization of fishing activities, better fish conservation and fuel economies. These modernization actions shall not involve an increase in the individual power and tonnage of the boats in question. However, for the coastal artisanal fleet, certain modernization measures that result in a limited increase in engine power may be considered if they are aimed at conserving coastal waters by enabling fishing activities to be transferred to more distant waters provided they do not threaten the balance of existing stocks in those waters. In such cases, and within the coastal fleet in question, any possible increase in capacity must be matched by the withdrawal of at least an equivalent amount of working capacity. Moreover, the resultant reduction in fishing activities in coastal waters that are the subject of conservation measures cannot be taken up by other vessels. 2. Encouragement of definitive laying-up of certain fishing vessels. IV. COMMENTS 1. The overall objective referred to in point II (1) (a) above and the objective for each category of the fleet set out in the above tables may only be revised on the basis of detailed scientific assessments that show the existence of resources which are not fully exploited at present. 2. Monitoring of the development of the fleet by the French authorities in agreement with the Commission should allow for, where appropriate, the establishment of a relationship between the objectives fixed by this Decision and those which may result from the use of a different statistical basis. 3. The six-monthly reporting of entries and of withdrawals from the fleet, forseen in Article 2, must take separately into account the withdrawals of boats not operating for two years at least. 4. At least 10 % of the programme targets should be achieved by the end of 1988, at least 30 % by the end of 1989 and at least 80 % by the end of 1990. 5. The Commission recalls that any structural financial measures taken by the national, regional or local authorities in respect of the sector concerned must henceforth lie within the scope of this programme. // 187 023 // // // // (1) This objective will be adapted in the case where, in agreement with the Commission, there is a modification of the data derived from the statistical assessment basis on which the objective, in GRT and kW, of the 'programme 2908/83' is